Title: Abigail Adams to William Cranch, 3 December 1797
From: Adams, Abigail
To: Cranch, William


        
          my Dear sir.
          Philadelphia December 3d 1797
        
        I had the pleasure of receiving from you a very excellent Letter last week, which fully proves that neither your Patriotism, or abilities have sufferd any elimination by your engagements in the ploding buisness of an accomptant, tho a course of years might have blunted the Edge of literary persuits, which are much better suited to your Education, taste and usefulness in Life. I rejoice therefore in your return to the Bar, and in the assureance that you derive new pleasure in the persuit. Providence has kindly orderd, that every step of improvement whether moral or Mental, should be attended with complaceney, and that industery in laudible persuits should be a never failing source of satisfaction. I most sincerely wish you a success, proportionate to your Merrits, and ample as Your wishes—
        The calumny which has issued from many of our presses, unmolested, and almost uncensured upon some of the wisest, best and most respected Characters in our Country, is a disgrace to it. both at Home and abroad the Eyes of the whole World are upon us, and our Liberty, as well as that of other Nations, is degenerated into licentiousness as shakspear expresses it,
        
          [“]No might nor greatness in Mortality
          can censure scape,
          back wounding calumny
          The whitest virtue strikes, what power so strong
          can tie the Gall up in the Slanderous Tongue”?
        
        The observations which I made in a former Letter upon the publications in the Washington Gazzet were designd to express the mistaken policy of the Printer in giving an Antifederal Tone to it, and by that means injuring the reputation of that Rising city, by disceminating poison through it, at its very Birth. I have the best Authority to say, that the Chief Majestrate of the union wishes to see it

prosper and succeed, nor do I believe that he will, any more than his Predecessor, throw any obstical in the way of a Removal to it, at the stated period, if it is then in a state to accommodate Congress and he should be in office. for I can most sincerely assure you, that neither the President, or any of his Family have any devotion to this city in preference to any other but before complaints are utterd, Gentleman should determine what their real object is. if this week one Scheme is offerd, the next retracted and an other brought forward, and before that can be executed, revoked and a third offerd, it is necessary to weigh them all maturely, that a consistant and decisive answer may be returnd. you have the thanks of your Friends for the Hint given. I hope Congress will rise early enough in the spring to give the President an opportunity of visiting the city before we go Northward
        I received your Letter with the inclosures and thank you for your communications, and for the intelligence of mr Johnsons arrival which I read in the paper just at the Time I received your Letter. I had a Letter from Quincy from your Mamma on the same day. they were all well.
        I inclose to you two papers one of them contains a peice from the columbian Centinal addresst to the Bishop of Norwich. the other is a reply to it, under the Signature of an English man, a very well written peice as you will perceive. I know not the writer, but it is too good to pass unnoticed. the writer in the Centinal, whoever he was, wrote like a Man zealous for the honour of his Country, but like a Man who had never seen any other, and assumes too much. the Englishman tho candid writes like a man who has not been beyond this state, certainly not as far Northward as Boston, or he would not have past over our state House, and mentiond the new Bank building in this city, as the only specimin of classick taste & knowledge in Building. the Chaple tho Gothick without, is an other instance of fine Architecture. the Theater built under the direction of mr Bulfinch is an other. He ought also to be reminded, not to judge of a Whole Country so extensive as America, by a single city where the Religious establishment of Quakerism has given to every other denomination a tast which at least, has an influence upon the Manners of the whole state, in preventing that liberality of sentiment and that union harmony, and cordiality which is more Characteristic of the Northern states than this. That America has not acquired any great taste for the fine Arts, must be allowed when that day arrives, we shall be nearer a state of dissolution than I hope we are at

Present, but there has been too prevelant, and a eager grasping after Property, an unbounded thirst for speculation, and a sacrifice of Principle of Honour & of concience at the shrine of Mammon— if you think the publications worth reprinting, they may at least keep out those which are less usefull. be kind enough to return them to me when you have read them as I wish to preserve them
        Remember me kindly to Mrs Cranch. I feel her sorrows but it is her duty to strive to overcome them. few of us but have a share, and some of the same nature. I am sure I am not exempt
        I write to you with the same freedom I should to a son and have the same confidence in your honour cander and affection for next to my own Children there are none Dearer to me than those of your Family. with sentiments of the / Sincerest Regard / I am your affectionate / Aunt
        
          Abigail Adams
        
      